DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 9/28/2021 are as follows: 
Claims 1-13 are pending and being examined.

Specification
The amended abstract was received on 12/22/2021 and is accepted.
The amended title of the invention was received on 12/22/2021 and is accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2020/0200484A1, as previously cited) in view of Yajima (US2010/0251547A1, as previously cited).
Re Claim 1. Zhou teaches a vapor chamber (20) having sealing structure (28), comprising (Figures 1, 11-19): 
a body having a first plate (22) and a second plate (24) attached to each other so as to collectively define a sealed chamber (S) therebetween and forming a lip side (edges of 22 and 24) having an inlet channel (C’) and a stamping seal (28) (Figures 1, 11-19; Paragraphs 16-17, 31-43), 
wherein the inlet channel is connected to the sealed chamber at one end and connected to the stamping seal at the other end (Figures 1, 11-19; Paragraphs 16-17, 31-43),
and wherein the stamping seal being is recessed from the first plate to the second plate (Figure 19 illustrates the seal being recessed from the first plate to the second plate) (Figures 1, 11-19; Paragraphs 16-17, 31-43); and 
a capillary wick selectively disposed within the sealed chamber of the body (Paragraph 17 teaches the sealed chamber comprises a capillary structure). 
Zhou fails to specifically teach the stamping seal protrudes outwardly from a second side of the second plate opposite to a first side of the second plate attached to the first plate.
However, Yajima teaches forming a stamping seal (1B) that is recessed from a first plate (1) to a second plate (2) and protrudes outwardly from a second side (bottom of 2) of the second plate opposite to a first side (top of 2) of the second plate attached to the first plate (bottom of 1) (Figure 6B, Paragraphs 8, 21).
Therefore, in view of Yajima's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the stamping seal of Zhou with a seal that protrudes outwardly from a second side of the second plate opposite to a first side of the second plate attached to the first plate in order to provide increased contact area at the seal, thereby improving the airtightness of the vapor chamber (Yajima Paragraph 8, 21).

Re Claim 2. Zhou teaches the stamping seal is formed in a Ω-shape, an upside-down U shape, a U shape, a horseshoe shape, an X shape, a C shape, a wave shape, or a Union Jack shape (Figures 1 and 18-19 illustrates the stamping seal in a C-shape; Paragraphs 16-17, 31-43). 
Re Claim 3. Zhou teaches the lip side surrounds the outer perimeter of the sealed chamber (Figures 1, 11-19; Paragraphs 16-17, 31-43). 
Re Claim 4. Zhou teaches the stamping seal is lower than the height of the lip side of the first plate (Figure 19; Paragraphs 16-17, 31-43). 
Re Claim 5. Zhou teaches the first plate (600, 22) has a first surface (610) and a second surface (620), and the second plate (800, 24) has a third surface and a fourth surface (top and bottom surfaces of 800, 24), wherein a groove (650) and the inlet channel (640, C’) are defined by a structure that protrudes upwardly from the first surface to the second surface of the first plate, and wherein the groove forms the sealed chamber when the first and second plates are combined together (Figures 11-19; Paragraphs 16-17, 31-43). 
Re Claim 6. Zhou teaches the vapor chamber comprises a capillary structure (Paragraph 17) but fails to specifically teach the entire sealed chamber is filled with the capillary wick which is disposed in between the first and second plates. 
However, Yajima teaches a vapor chamber (100) comprising a first plate (1) and a second plate (2) forming sealed chamber (interior of 100), wherein the entire sealed chamber is filled with the capillary wick (3) which is disposed in between the first and second plates (Figures 1-3; Paragraphs 72-77). 
Therefore, in view of Yajima’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fill the entire sealed chamber of Zhou with a capillary wick in order to reinforce the vapor chamber by utilizing the capillary structure to prevent deformations.
Re Claim 7. Zhou teaches the capillary wick is disposed on either the first surface of the first plate or the third surface of the second plate, or both the first and third surfaces of the first and second plates (Paragraph 17 teaches the sealed chamber comprises a capillary structure, wherein the wick must be placed on one of the three recited locations in order to be inside the sealed chamber and provide capillary action.). 
Re Claim 8. Zhou teaches the second and fourth surfaces are disposed on the upper and lower sides of the body, respectively, in which the second surface is defined as a condensation surface, and the fourth surface is defined as a heat absorption surface (Figures 11-19; Paragraphs 16-17, 31-43; The recitation of the surfaces being condensation and heat absorption surfaces are intended use of the vapor chamber, wherein the second and fourth surfaces of Zhou are capable of performing the functions of the intended use). 
Re Claim 9. Zhou teaches the stamping seal lower than a height of the lip side of the first and second plates (Figure 19; Paragraphs 16-17, 31-43). 
Re Claim 11. Zhou teaches the first and second plates are formed of metal (Paragraph 17) but fails to specifically teach the first and second plates are aluminum, copper, titanium, aluminum alloy, copper alloy, ceramics, stainless steel, or any combination thereof. 
However, Yajima teaches vapor chamber plates can be formed of copper, aluminum, or stainless steel (Paragraph 74).
Therefore, in view of Yajima’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select copper, aluminum, or stainless steel as the metal of choice for the plates of Zhu since they are well-known materials for vapor chambers since they provide excellent heat transfer characteristics.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select aluminum, copper, commercially pure titanium, aluminum alloy, copper alloy, ceramics, stainless steel, or any combination thereof as the material for the first and second plates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re Claim 13. Zhou teaches the body is provided with a tube (900) that is connected to the inlet channel, and a portion of the tube becomes flat upon the formation of the stamping seal (Figures 11-19, wherein Figure 19 illustrates the flattened tube; Paragraphs 16-17, 31-43). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2020/0200484A1, as previously cited) in view of Yajima (US2010/0251547A1, as previously cited) in view of Tseng (US2019/0160600A1, as previously cited).
Re Claim 10. Zhou teaches the stamping seal (Figure 19) but fails to specifically teach corresponding a first cutout and a second cutout are disposed adjacent to the stamping seal on the lip side of the first and second plates. 
However, Tseng teaches a corresponding first cutout (129) and a second cutout (129) are disposed adjacent to the stamping seal on the lip side of the first and second plates (plates 11) (Figures 9-10; Paragraphs 32-35).
Therefore, in view of Tseng's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add first and second cutouts adjacent to the sealing stamp of Zhou in order to reduce the stresses on the sealing stamp and to allow for lateral expansion of the seal when sealing (Tseng Paragraph 32).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2020/0200484A1, as previously cited) in view of Yajima (US2010/0251547A1, as previously cited) in view of Ryoson (US2011/0253345A1, as previously cited).
Re Claim 12. Zhou teaches the vapor chamber comprises the first plate (Figures 11-19) but fails to specifically teach the first surface of the first plate is provided with a plurality of recesses that extends from the first surface to a side of the capillary wick in a direction toward to the groove. 
However, Ryoson teaches a vapor chamber (300) comprising the first surface of the first plate (303) is provided with a plurality of recesses (313) that extends from the first surface to a side of the capillary wick (5) in a direction toward to the groove (Figure 8; Paragraphs 116-125).
Therefore, in view of Ryoson's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first plate with a plurality of recesses in order to increase the heat transfer area of the first plate, thereby increasing the rate of heat transfer out of the vapor chamber.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first plate with a plurality of recesses in order to provide additional condensation surfaces, thereby enhancing the rate of liquid flow back to the heat source.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the reply that Zhou fails to teach the seal formed by stamping.  The presence of process limitations (i.e. stamping) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Therefore, the process of stamping does not further limit the seal structure.  Therefore, the applicant’s arguments are not persuasive.
Applicant argues on page 9 of the reply that Zhou fails to teach the stamping seal protrudes outwardly from a second side of the second plate opposite to a first side of the second plate attached to the first plate.  This argument is moot in view of the new grounds of rejection (as necessitated by amendment) based on Yajima.  Yajima teaches a sealing structure can be formed to protrude outwardly from a second side of the second plate opposite to a first side of the second plate attached to the first plate (Figure 6B).
Applicant argues on pages 10-11 of the reply that Ryoson and Tseng fail to teach the limitations of claim 1.  However, since Ryoson and Tseng are not being relied upon to teach the limitations of claim 1, the applicants’ argument is not applicable and thus not persuasive. 
Applicant's arguments on pages 11-12 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The applicant generally alleges that “the Examiner has failed to provide an "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" for combining selected elements of Zhou with selected elements of Ryoson and/or Tseng. KSR at 1396 (citing In re Kahn at 988). Clearly, such a combination is not an acceptable combination under 35 U.S.C. §103. The rejections of Applicant's claims as being rendered obvious by the aforementioned combinations of references under 35 U.S.C. §103 are respectfully traversed”.  The applicant has failed to clearly establish which elements of Tseng and Ryoson are not compatible with Zhou and why it would be considered unacceptable.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763